internal_revenue_service department of the treasury index number washington dc person to contact telephone number refer reply to cc dom corp 1-plr-106010-99 date date re dear attached please find corrected pages of ruling letter plr-112148-98 dated date please replace the corresponding pages of the prior ruling with the attached pages reflecting a correction of obvious error sincerely assistant chief_counsel corporate mudd ee mark s jenningg7 senior technician reviewer branch a plr-112148-98 page dear this letter responds to your letter dated june requesting rulings as proposed transaction and subsequent correspondence is summarized below to the federal_income_tax consequences of the information submitted in that letter a distributing a state a corporation that uses the accrual files its federal_income_tax method and a june fiscal_year return on a consolidated basis with its subsidiaries distributing is now a holding_company that is engaged indirectly through its subsidiaries in two major businesses expand distributing has outstanding a business and turnaround business single class of voting common_stock that is publicly traded distributing's over percent shareholders hold approximately percent of its outstanding_stock controlled a state a corporation that uses the accrual_method and a june fiscal_year distributing subsidiaries in the turnaround business is controlled is engaged directly and through a wholly owned subsidiary of newco a state a corporation that uses the accrual_method newco is directly engaged in the expand business and a june fiscal_year distributing through its operating division and indirectly engaged through its subsidiaries a wholly owned subsidiary of is the expand business produces products used by a broad spectrum of customers including many customers engaged in leading edge technology depends on state-of-the-art technology costs associated with staffing and otherwise bringing on line a new technology research center and to maximize expansion possibilities expand business needs substantial additional capital a rapidly expanding business that in order to pay the this is as a its most significant customer segment turnaround business produces products for a variety of a phase of reduced growth and result turnaround business has traditional industries has for several years been in limited expenditures undergone substantial reduction in gross_income and has incurred turnaround business has now significant losses in recent years in place a new business plan that emphasizes the development put or acquisition and marketing of more technologically advanced through increased efficiency and these new products products turnaround business expects to reach profitability turnaround business needs significant additional capital to maintain operations increase efficiency and develop and or acquire new products are marqinal and without turnaround business's current operations the significant additional capital however plr-112148-98 page as and is likely that necessary to implement its new business plan it turnaround business will be unable to recover from its losses a result of turnaround business's losses distributing in addition as its major creditor a result of the default various lenders indicated that suffered a severe decrease in cash on hand and went into ola technical default with old lender lender refused to provide distributing with the additional capital it needs threatened loan termination and advised distributing to refinance due to with a different lender turnaround business's losses and uncertain prospects they were willing to loan substantially less capital to the combined businesses than the amount the two businesses needed to expand however these lenders also indicated that and turnaround because of the strong financial operating results and growth prospects of distributing's expand business distributing will be able to obtain the significantly larger amount of financing needed by the two businesses and on much more favorable terms if the two businesses are separated financing purpose management also believes separating the two for employees of expand businesses will improve employee morale business the knowledge that the profits of their division can be used for future expansion rather than supporting turnaround business will remove an interdivisional irritant and will significantly boost motivation in addition to this accordingly the following steps have been taken or are proposed i il iftl iv approximately one year ago distributing transferred assets of the expand business including stock ina newco then transferred certain subsidiary to newco assets to distributing entered into an agreement with new lender under which new lender has provided distributing with a restrictive asset based loan of default loan its subsidiaries to replace the dollar_figurex new note the stock in sub and a new distributing distributing will transfer to controlled assets of turnaround business including all cash of somewhat more than dollar_figurex note controlled will recapitalize with the number of shares outstanding being adjusted so and or desirable for a stock exchange listing following the recapitalization controlled will have solely common_stock outstanding in the amount of be what is required sw as to vv he pestriective aseser bacevi loan arrangement will be plr-112148-98 page vi vit assumed by controlled with no change to its restrictive terms but in an amount less than dollar_figurex distributing will distribute all the stock in the controlled pro_rata to its shareholders shareholders will not surrender any distributing stock in addition employees of controlled who hold options to purchase distributing stock will exchange such options for options to purchase controlled stock vi new lender will dollar_figurey immediately following step provide distributing with a line of credit of without any restrictions and distributing will borrow distributing will dollar_figurew against this line of credit transfer dollar_figurew to controlled to pay off the new note is probable that distributing will pay off the new note but in all events the new on the same day as step note will be paid off within days of the note's issuance vi it the following representations have been made in connection with the transactions a the total adjusted_basis and the fair_market_value of the assets transferred to controlled by distributing will each equal or exceed the sum of the liabilities assumed by controlled plus any liabilities to which the transferred assets are subject with the asset based loan assumed by controlled being included in this computation the liabilities to be assumed by controlled in the transaction including the asset based loan liabilities to which the assets transferred to are subject were incurred in controlled in step the ordinary course of business and are associated with the assets transferred and the iii distributing neither accumulated its receivables nor made extraordinary payments of anticipation of this transaction its payables in the investment_tax_credit previously computed with respect to any investment_credit_property including the internal revenue any building to which sec_47 code applies controlled will not be eligible for recapture because the period for recapture for all such property is now closed no adjustment in tax will be required in year of transfer to reflect an early disposition of or pursuant property pursuant to that is transferred from distributing to sec_50a the of or the lo plr-112148-98 page sec_47 applicable or pursuant to any applicable successor statute as previously in effect and if e g h i j controlled does not have transactions will not have and at the time of the any securities outstanding the transaction will not constitute a disqualified_distribution within the meaning of percent of the outstanding distributing stock was acquired by distributing's major shareholders by purchase within the meaning of da sec_355 d less than the distributing shareholders will receive solely controlled stock in the exchange except that cash may be distributed in lieu of fractional share interests any such cash will not be separately bargained for consideration but mechanical rounding-off of the fractions in the exchange instead will merely represent a distributing controlled and their shareholders will each pay their own expenses_incurred in connection with the transactions no part of the stock in controlled received by the distributing shareholders is being received by a shareholder as other than as a shareholder of distributing a creditor employee or in any capacity i the expand business of vi distributing will continue to be be directly engaged in the immediately after the step at least percent of the gross following step indirectly engaged in the active_conduct of expand business through its wholly owned subsidiary newco newco will continue to active_conduct of expand business through its operating division as well as indirectly through its wholly owned subsidiaries distribution assets of distributing will consist of stock in newco ii division will constitute at least percent of newco's gross assets and newco operating division will have been actively conducted within the meaning of or distributing throughout the s-year period immediately preceding step operated by the newco operating division was not acquired by newco or distributing or any other related corporation in loss was recognized in whole or period immediately preceding step part during the 5-year following the a transaction in which gain or the expand business of the sec_1_355-3 by newco the expand business the newco operating ivi vi iii vi plr-112148-98 page distribution newco will continue the active_conduct of the expand business independently and with its separate employees at employees and will have a minimum of least two employees primarily managerial and eight employees primarily operational working full-time in the expand business vi controlled will continue to be following step engaged directly through its operating divisions well as indirectly through its subsidiaries in the active_conduct of turnaround business which it will have actively conducted within the meaning of b throughout the 5-year period immediately preceding for each of the past years controlled's step operating divisions engaged in turnaround business have employed a combined total of over full-time employees and following step have over full-time employees engaged in turnaround business will continue to sec_1 vi vi as the years of financial information submitted on behalf of controlled and on behalf of newco are each representative of the corporation's present operations and there have been no substantial operational changes since the date of the last financial statements submitted no intercorporate debt will exist between distributing step and controlled at the time of vi except for new note or subsequent to any transaction undertaken between distributing and controlled and their subsidiaries subsequent to step will be for fair_market_value based on terms and vi conditions arrived at by the parties bargaining at arm's length the distribution of controlled stock in step being carried out for the following corporate business purposes primarily to obtain needed financing and secondarily to improve employee morale vi is no plan or intention to liquidate either to sell or otherwise dispose_of there is distributing or controlled to merge either distributing or controlled with any other corporation or distributing or controlled subsequent to the transaction except in the ordinary course of business no plan or intention by either distributing or there is cantrolled directly or through any subsidiary the assets of either plr-112148-98 page purchase any of transaction its outstanding_stock after the yr s t u vv w x i no plan or intention by any of to the best knowledge of distributing's there is distributing's greater than percent shareholders and ii management no plan or intention by any other shareholders of distributing to sell exchange transfer by gift of any of their stock in distributing or controlled subsequent to the transaction have redeemed or otherwise dispose there is no plan or intent for the distributing shareholders to lose control of either distributing or controlled that is ii of both the total value of shares of all classes of stock in distributing and controlled see the total combined voting power and to cease to hold over percent e i neither distributing nor controlled is the transaction is planned be an s_corporation or following intended or expected to no two parties to the transaction that distributing and controlled are investment companies ag defined in f iii sec_368 iv and is gain vi items of income sec_1_1502-13 and sec_1 of the immediately before step loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see income_tax regulations as publication of t d currently in effect sec_1_1502-13 as published by t d with respect to the controlled stock will be included in income immediately before the spin-off sec_1_1502-19 further distributing's excess_loss_account in effect before the c b and as see the options to purchase controlled stock that will be received by controlled employees in exchange for their distributing stock_options will parallel the options surrendered and will not provide any additional benefits the new note will be fully enforceable will bear a market rate of interest will be satisfied in full with the payment of days of to unrelated parties a note that would have been entered into between all principal and interest within the note's issuance and will be comparable plr-112148-98 page based solely on the information submitted and the iv representations set forth above sec_368 e reorganization or recapitalization constitutes a sec_1036 exchange of stock and that no gain_or_loss is recognized in whole or in part with regard to this step and provided that the step we rule as follows iii transfer by distributing to controlled distribution by distributing to its shareholders the step of assets as described above followed by the step vi of all of the controlled stock is sec_368 within the meaning of distributing and controlled each will be reorganization within the meaning of a reorganization d a party to and b a no gain_or_loss will be recognized by distributing upon the transfer of assets subject_to liabilities to controlled in exchange for controlled stock as described above and a sec_361 no gain_or_loss will be recognized by controlled on the receipt of distributing assets in exchange for controlled stock sec_1032 the basis of each asset received by controlled will be the same as the basis of such asset in the hands of distributing immediately prior to the transfer sec_362 the holding_period of the assets received by controlled will include the period during which such assets were held by distributing sec_1223 no gain_or_loss will be recognized by distributing upon the distribution to its shareholders of all the controlled stock sec_361 no gain_or_loss will be recognized by will be included in the income of shareholders upon receipt of the controlled stock including fractional share interests the distributing and no amount a the total of the basis of the controlled stock including fractional share interests plus the basis of the distributing stock held by each shareholder of distributing after the distribution will be the same as the basis of the distributing stock held by such shareholder immediately before the distribution total basis will be allocated in proportion to the relative fair market values of the controlled stock and distributing stock in accordance with sec_1_358-2 the plr-112148-98 page the holding_period of the controlled stock including fractional share interests to be received by the shareholders of distributing will include the holding the distributing stock with respect to which period of the distribution will be made provided that the distributing stock is held as capital_asset on the date of the exchange sec_1223 the receipt of cash in lieu of interest as described above will be treated under sec_302 as having been paid to the shareholder in redemption of the fractional share interest a fractional share sec_312 as provided in of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 of regulations of the code proper allocation the no opinion is expressed about the tax treatment of the proposed transactions under any other provisions of regulations or about the tax treatment of any conditions existing at the time of transactions not specifically covered by the above rulings or effects resulting from the proposed the code or in particular no opinion is expressed as to the tax treatment of the step distributing to newco controlled or the step controlled to pay off the new note i transfer of expand business_assets from the step iv recapitalization of vii transfer of sw from distributing to in addition no opinion is expressed as to whether the transfer of any tradename trademark know-how or similar items constitutes the transfer of property c b see rev rul this ruling is directed only to the taxpayers who requested sec_6110 of the code provides that this private it letter_ruling may not be used or cited as precedent plr-112148-98 page it is important that a copy of this letter be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transactions covered by this letter are consummated pursuant to the power_of_attorney on file in this matter a copy of this letter is being sent to your authorized representatives sincerely yours assistant chief_counsel corporate f v by x mark s jenning senior technic reviewer branch
